        Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   §
                                           §
                                           §
v.                                         §         Case No. 21-CR-00022-KBJ
                                           §
                                           §
CHRISTOPHER RAY GRIDER,                    §
                                           §
        Defendant                          §

                       MEMORANDUM IN SUPPORT OF
                      DEFENDANT’S MOTION TO DISMISS
                      COUNT FOUR OF THE INDICTMENT

TO THE HONORABLE KETANJI BROWN JACKSON, UNITED STATES DIS-
TRICT COURT JUDGE FOR THE DISTRICT OF COLUMBIA:

        COMES NOW CHRISTOPHER RAY GRIDER, the Defendant in the above

styled and numbered cause, by and through undersigned counsel, and submits the

following memorandum in support of his Motion to Dismiss Count Four of the Indict-

ment.

I.      Introduction and Background

        Mr. Grider is charged by indictment for acts alleged to have been committed at

the United States Capitol Building on January 6, 2021. (Doc. No. 16). He was origi-

nally charged by complaint with the offenses of destruction of government property

in violation of 18 U.S.C. § 1361, unlawful entry into a restricted building or grounds

in violation of 18 U.S.C. §§ 1752(a)(1) and (b), and violent entry and disorderly con-

duct on Capitol Grounds in violation of 40 U.S.C. § 5104(e)(2). (Doc. No. 1).

        Immediately prior to his detention hearing, however, the Government sought

                                           1
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 2 of 15




and obtained the instant indictment which added additional charges, including, rel-

evant to this motion, the allegation in Count Four that on or about January 6, 2021,

Mr. Grider “attempted to, and did corruptly obstruct, influence, and impede an official

proceeding, that is, a proceeding before Congress, by entering and remaining in the

United States Capitol without authority and engaging in disorderly and disruptive

conduct and destroying federal property” in violation of 18 U.S.C. §§ 1512(c) and 2.

       Although Count Four labels the charge as “Obstruction of an Official Proceed-

ing,” Section 1512 titles the offense as, “Tampering with a witness, victim, or an in-

formant.” This gives rise to the problem with Count Four.

       Section 1512 falls under Chapter 73 of Title 18 which deals with “Obstruction

of Justice.” See generally 18 U.S.C. §§ 1501–1521. As one court has carefully consid-

ered and recognized, based on the plain language of the statute, an offense under

Section 1512(c) does not prohibit the obstruction of every governmental function; it

only prohibits the obstruction of proceedings related to the administration of justice

that take place before a tribunal. See United States v. Ermoian, 752 F.3d 1165, 1171

(9th Cir. 2013). Stated differently, Section 1512(c), by its plain language, does not

criminalize the obstruction of legislative action by Congress or a proceeding like the

certification of the electoral college vote.

       The flaw in Count Four of the indictment is that it fails to specify what “pro-

ceeding before Congress” Mr. Grider allegedly obstructed and, more importantly,

whether it relates to the administration of justice. Because there are certain proceed-

ings before Congress, such as a congressional committee acting in a capacity related

                                               2
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 3 of 15




to the administration of justice, that could arguably fall within the criminal conduct

proscribed by Section 1512(c), but other proceedings, like ceremonial proceedings or

legislative action before the Senate or House of Representatives, which clearly do not,

it is an essential element of the charged offense and necessary for the indictment to

provide Mr. Grider and this Court with notice of what “proceeding before Congress”

Mr. Grider allegedly obstructed. As an essential element, the failure to allege it ren-

ders the indictment insufficient and this Court must therefore dismiss the count.

II.   The Indictment is Insufficient Because it Fails to Specify the “Pro-
      ceeding Before Congress” that Mr. Grider Allegedly Obstructed

      Mr. Grider acknowledges that this Honorable Court is well aware of the legal

standards applicable to determining the sufficiency of an indictment having consid-

ered a motion to dismiss the indictment in the case, United States v. Hillie, 227

F.Supp.3d 57 (D.D.C. 2017). As this Court correctly recognized, the sufficiency of an

indictment implicates “at least two core constitutional protections”: (1) the Sixth

Amendment’s right of an individual accused of a crime “to be informed of the nature

and cause of the accusation” and, (2) the Fifth Amendment’s guarantee that a crimi-

nal defendant may only be prosecuted for offenses, the elements of which have been

considered and found to exist by a grand jury such that the defendant may not be

subject to multiple prosecutions for the same offense. Id. at 69–70 (citations omitted).

Federal Rule of Criminal Procedure 7(c)(1) applies these constitutional mandates by

requiring that an indictment contain a “plain, concise, and definite written statement

of the essential facts constituting the offense charged....” FED. R. CRIM. P. 7(c)(1).


                                            3
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 4 of 15




      While Mr. Grider finds it unnecessary to recite this Court’s opinion in Hillie

which adequately sets out the law related to the requirements of an indictment, see

Hillie, 227 F.Supp.3d at 69–71, he would direct this Court to the Supreme Court de-

cision in Russell v. United States, 369 U.S. 749, 82 S. Ct. 1038, 8 L. Ed. 2d 240 (1962),

given its relevance to this case. In that case, the Court held that an indictment charg-

ing a defendant with refusing to answer questions before a congressional subcommit-

tee was insufficient and affirmed its dismissal where the indictment failed to allege

the subject of the congressional committee’s inquiry, an essential element of the of-

fense. Id. at 754–55, 771–72. As the Court noted, “Where guilt depends so crucially

upon such a specific identification of fact, our cases have uniformly held that an in-

dictment must do more than simply repeat the language of the criminal statute.” Id.

at 764. The Court noted that, for the specific charged offense in that case, a violation

of 2 U.S.C. § 192 involving the refusal to answer questions before Congress, “the very

core of criminality under [that statute] is pertinency to the subject under inquiry of

the questions which the defendant refused to answer.” Id. at 764. Hence, the indict-

ment’s failure to identify the subject under inquiry was “thus the violation of the basic

principle ‘that the accused must be apprised by the indictment, with reasonable cer-

tainty, of the nature of the accusation against him, * * *.’” Id. at 766 (quoting United

States v. Simmons, 96 U.S. 360, 362, 24 L. Ed. 819 (1877)). Furthermore, the Court

held that amending the indictment to add that critical information would not suffice

as it would fail to satisfy the Fifth Amendment requirement that the grand jury con-

sider and find all elements of the charged offense. See id. at 771 (citing Stirone v.

                                           4
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 5 of 15




United States, 361 U.S. 212, 217, 80 S. Ct. 270, 273, 4 L. Ed. 2d 252 (1960)).

      As it relates to 18 U.S.C. § 1512(c) — the statute that Mr. Grider allegedly

violated as set out in Count Four — one case, United States v. McGarrity, 669 F.3d

1218 (11th Cir. 2012), has held that an indictment for obstruction under that section

is likewise insufficient when it fails to specify what “official proceeding” was allegedly

obstructed. Id. at 123–40. In that case, the defendants were charged by indictment

with obstructing an official proceeding in violation of 18 U.S.C. § 1512(c). Id. at 1239.

The indictment, however, did not specify what that official proceeding was. Id. The

court noted this was insufficient to “’sufficiently apprise [] the defendant[s] of what

[charges they] must be prepared to meet’” as the only notice given was that the de-

fendants “obstructed an unknown official proceeding at some time in some place by

some action.” Id. (quoting Russell, 369 U.S. at 763).

      Count Four of the indictment against Mr. Grider suffers from the same prob-

lem present in Russell and McGarrity, merely repeating the language of the criminal

statute allegedly violated, in this case Section 1512(c)(2), and, like in McGarrity, fail-

ing to specify what “official proceeding,” or more specifically, what “proceeding before

Congress” was allegedly obstructed. Such information is necessary here because, like

in Russell, “the very core of the criminality” that the statute proscribes depends on “a

specific identification of fact” namely, what the “proceeding” was that Mr. Grider al-

legedly obstructed. Russell, 369 U.S. at 764. Stated differently, without knowing what

“official proceeding” was allegedly obstructed, it is possible that Mr. Grider commit-



                                            5
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 6 of 15




ted no criminal act whatsoever in violation of Section 1512(c)(2). This is because Sec-

tion 1512(c)(2) does not proscribe the obstruction of any and all proceedings before

Congress.

III.   Specifying the “Proceeding Before Congress” that Mr. Grider Alleg-
       edly Obstructed is an Essential Element Because the Statute Only
       Criminalizes Obstruction of Proceedings Related to the Administra-
       tion of Justice

       Ermoian v. United States was one of the first appellate decisions to consider

the meaning of “official proceeding” as that term is used in Section 1512(c) and de-

fined in Section 1515. See Ermoian, 752 F.3d at 1168 (“Our circuit has never before

addressed the meaning of the term ‘official proceeding’ as used in the obstruction of

justice statute at 18 U.S.C. § 1512.”). Although that case considered whether a crim-

inal investigation by the FBI was considered an “official proceeding” for purposes of

the statute, the court noted, “[a]s used in the statute, the definition of the phrase

‘official proceeding’ depends heavily on the meaning of the word ‘proceeding’” and

further noted, “[t]hat word is used — somewhat circularly — in each of the definitions

for an ‘official proceeding’ and is key to the phrase’s meaning.” Id. at 1169.

       Looking at the plain language of Section 1515, the court explained that

“[s]everal aspects of the definition for ‘official proceeding’ suggest that the legal —

rather than the lay — understanding of the term ‘proceeding’ is implicated in the

statute.” Id. at 1170. As the court pointed out, “the descriptor ‘official’ indicates a

sense of formality normally associated with legal proceedings,” and not “a mere ‘ac-




                                           6
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 7 of 15




tion or series of actions.’” Id. (citing “Proceeding,” Oxford English Dictionary, availa-

ble at http://www.oed.com). “Moreover, when used to define ‘official proceeding,’” the

court pointed to the fact that “the word ‘proceeding’ is surrounded with other words

that contemplate a legal usage of the term, including ‘judge or court,’ ‘Federal grand

jury,’ ‘Congress,’ and ‘Federal Government agency.’” Id.

      The court then turned to the broader statutory context, looking at Section 1515

as a whole, noting that “[t]he use of the preposition ‘before’ suggests an appearance

in front of the agency sitting as a tribunal.” Id. at 1171 (emphasis added). The court

further noted, “[a]s the Fifth Circuit explained when addressing this same definition,

‘use[ of] the preposition ‘before’ in connection with the term ‘Federal Government

agency’ ... implies that an ‘official proceeding’ involves some formal convocation of the

agency in which parties are directed to appear.” Id. (quoting United States v. Ramos,

537 F.3d 439, 462–63 (5th Cir. 2008)). Additionally, the court pointed out, “The use

of the terms ‘attendance’, ‘testimony’, ‘production’, and ‘summon[]’ when describing

an official proceeding strongly implies that some formal hearing before a tribunal is

contemplated.” Id. at 1172. In conclusion, the court considered “the plain meaning of

the term ‘proceeding,’ its use in the grammatical context of the ‘official proceeding’

definition, and the broader statutory context” to hold that a criminal investigation is

not an “official proceeding” under Section 1512(c). Id.

      The interpretation, reasoning, and logic applied by the court there equally ap-

plies here. Looking at Section 1512 as a whole, it is obvious that the statute solely

prohibits conduct that affects the administration of justice. See 18 U.S.C. § 1512. The

                                           7
        Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 8 of 15




statute repeatedly references “proceedings” in the context of investigations and legal

proceedings related to a criminal investigation. Id. Even the title of the offense relates

to “Tampering with a witness, victim, or an informant.” Id.; see I.N.S. v. Nat’l Ctr.

for Immigrants’ Rts., Inc., 502 U.S. 183, 189, 112 S. Ct. 551, 556, 116 L. Ed. 2d 546

(1991) (“the title of a statute or section can aid in resolving an ambiguity in the leg-

islation’s text.”). There is little doubt, based on the language of the statute, that the

“official proceeding” — and more specifically, the “proceeding before Congress” — that

is alleged to have been obstructed must relate to the administration of justice.

        This is consistent with the caselaw that has considered this statute in various

contexts related solely to the administration of justice. See e.g. Arthur Andersen LLP

v. United States, 544 U.S. 696, 708, 125 S. Ct. 2129, 161 L. Ed. 2d 1008 (2005) (inter-

preting Section 1512(c) as requiring that the defendant have “knowledge that his ac-

tions are likely to affect [a] judicial proceeding” in order to have the “requisite intent

to obstruct”); United States v. Burge, 711 F.3d 803, 809 (7th Cir. 2013) (considering

application of Section 1512 and noting “[o]bstruction of justice occurs when a defend-

ant acts to impede the types of proceedings that take place before judges or grand

juries”); United States v. Sampson, 898 F.3d 287, 300 (2d Cir. 2018) (noting Section

1512 “broadly criminalizes various forms of witness tampering”); United States v.

Young, 916 F.3d 368, 386 (4th Cir.), cert. denied, 140 S. Ct. 113, 205 L. Ed. 2d 33

(2019). It is even consistent with the Department of Justice’s own interpretation as

reflected in their Criminal Resource Manual discussing the application of Section

1512:

                                            8
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 9 of 15




      Section 1512 of Title 18 constitutes a broad prohibition against tamper-
      ing with a witness, victim or informant. It proscribes conduct intended
      to illegitimately affect the presentation of evidence in Federal proceedings
      or the communication of information to Federal law enforcement officers.

CRIMINAL RESOURCE MANUAL, CRM 1729, Department of Justice (available at

https://www.justice.gov/archives/jm/criminal-resource-manual-1729-protection-gov-

ernment-processes-tampering-victims-witnesses-or) (emphasis added).

      This Court can also look at the other surrounding statutory provisions in Chap-

ter 73 to support this interpretation. See NASDAQ Stock Mkt., LLC v. Sec. & Exch.

Comm’n, 961 F.3d 421, 426 (D.C. Cir. 2020) (quoting Util. Air Regulatory Grp. v.

E.P.A., 573 U.S. 302, 321, 134 S. Ct. 2427, 189 L. Ed. 2d 372 (2014)) (“A statutory

provision that may seem ambiguous in isolation is often clarified by the remainder of

the statutory scheme[,] because only one of the permissible meanings produces a sub-

stantive effect that is compatible with the rest of the law.”). Each one of the statutes

contained therein proscribe obstructive conduct for very specific subjects and settings

related to the administration of justice. For instance, Section 1510 deals with obstruc-

tion of criminal investigations. 18 U.S.C. § 1510. Sections 1516 through 1518 crimi-

nalizes obstruction of specific types of other investigations. See 18 U.S.C. §§ 1516

(obstruction of a federal audit); 1517 (obstruction of examination of financial institu-

tion); 1518 (obstruction of investigations of health care offenses). Section 1519 pro-

hibits the destruction, alteration, or falsification of records during a federal investi-

gation. 18 U.S.C. § 1519.

      There are also multiple statutes contained within Chapter 73 that protect the


                                           9
      Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 10 of 15




relevant actors involved in the administration of justice such as judges, jurors, and

witnesses. See 18 U.S.C. §§ 1503, 1504 (influencing or injuring a juror); 1513 (retali-

ating against a witness, victim, or informant); 1521 (retaliating against a federal

judge or law enforcement officer by false claim or slander of title). There is even a

statute to prohibit “picketing or parading” near the residence of a judge, juror, wit-

ness, or court officer “with the intent of interfering with, obstruction, or impeding the

administration of justice.” 18 U.S.C. § 1507 (emphasis added). As all these laws are

related to the obstruction of the administration of justice and serve to protect partic-

ipants in the administration of justice, it follows that, in order to violate Section

1512(c), there must be some allegation that the “official proceeding” obstructed re-

lated to the administration of justice.

      Finally, although not required due to the plain meaning of the statute, this

Court can also take comfort by looking at the legislative intent behind Section 1512(c)

to know what was meant by “official proceeding” as used in that statute. See Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568, 125 S. Ct. 2611, 2626, 162

L. Ed. 2d 502 (2005) (“Extrinsic materials have a role in statutory interpretation only

to the extent they shed a reliable light on the enacting Legislature’s understanding

of otherwise ambiguous terms.”). Section 1512(c) was passed as part of the Sarbanes-

Oxley Act of 2002, “An Act to protect investors by improving the accuracy and relia-

bility of corporate disclosures made pursuant to securities laws, and for other pur-

poses.” SARBANES–OXLEY ACT OF 2002, Pub. L. No. 107-204, 116 Stat. 745. The Senate

Judiciary Committee report described the Act’s purpose as “provid[ing] for criminal

                                           10
       Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 11 of 15




prosecution and enhanced penalties of persons who defraud investors in publicly

traded securities or alter or destroy evidence in certain Federal investigations.” S.

REP. NO. 107-146, at 2 (2002) (emphasis added). As for the use of the term “official

proceeding” in Section 1512(c), because the legislation was due in part to the collapse

of Enron, the Committee Report noted that much of Enron’s document destruction

was “undertaken in anticipation of a SEC subpoena to Andersen for its auditing and

consulting work related to Enron.” Id. at 4. Congress was adamant that “[w]hen a

person destroys evidence with the intent of obstructing any type of investigation and

the matter is within the jurisdiction of a federal agency, overly technical legal dis-

tinctions should neither hinder nor prevent prosecution and punishment.” Id. at 6–7.

In short, when considering the Act’s preamble and the legislative history, it is clear

that Section 1512(c) was aimed at preventing corporations from destroying records

relevant to federal securities investigations and was not intended to apply in all con-

texts of various governmental functions.

      Because Section 1512(c) only applies to an “official proceeding” related to the

administration of justice — as opposed to a general governmental function — and

proscribes only that conduct that corruptly interferes or impedes that administration

of justice, it is a necessary for the indictment to set out the specific “official proceed-

ing” that Mr. Grider allegedly obstructed and whether it was a proceeding related to

the administration of justice. This is necessary to inform this Court, and more im-

portantly, Mr. Grider “with reasonable certainty, of the nature of the accusation

against him” and to ensure that it falls within the conduct proscribed by the statute.

                                            11
      Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 12 of 15




See Russell, 369 U.S at 766.

      Because Count Four fails to specify the “official proceeding” and, more specifi-

cally, the “proceeding before Congress” Mr. Grider allegedly obstructed, this count of

the indictment is insufficient and this Court must therefore dismiss that count.

IV.   If this Court Finds that the Indictment Sufficiently Notifies Mr. Grider
      that the Proceeding Before Congress that he Allegedly Obstructed
      was the Certification of the Electoral College Vote, the Indictment
      Still Fails to State an Offense and Must Be Dismissed

      As this Court has recognized, when considering the sufficiency of the charge in

an indictment, a court “’is limited to reviewing the face of the indictment and, more

specifically, the language used to charge the crimes.’” Hillie 227 F.Supp.3d at 107

(quoting United States v. Sunia, 643 F.Supp.2d 51, 60 (D.D.C. 2009) (emphasis in

original)). As set out supra, when considering just the face of the indictment and the

language used in Count Four, that count of the indictment is insufficient and must

be dismissed on that basis alone.

      Of course, Mr. Grider acknowledges that, although not stated in the indict-

ment, this Court and the parties are well aware that the “proceeding before Congress”

that Mr. Grider allegedly obstructed was the certification of the electoral college vote

for the 2020 Presidential Election. See Doc. No. 1 (complaint). Mr. Grider submits, in

the alternative, if this Court were to hold that the present indictment sufficiently

notifies him of the nature of the charges against him in compliance with the consti-

tutional protections afforded him under the Fifth and Sixth Amendments, as well as




                                          12
      Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 13 of 15




Rule 7(c)(1) of the Federal Rules of Criminal Procedure, the indictment is still insuf-

ficient as it fails to state an offense. More specifically, as set out supra, 18 U.S.C. §

1512(c)(2) only prohibits the corrupt obstruction of proceedings before Congress re-

lated to the administration of justice such as a congressional committee investigating

a violation of the law where witnesses are subpoenaed to appear and give testimony

or to provide relevant evidence. It does not prohibit the obstruction of a proceeding

before Congress like the certification of the electoral college vote, a proceeding wholly

unrelated to the administration of justice. If the allegation is that Mr. Grider ob-

structed the certification of the electoral college vote, that would not be a crime under

18 U.S.C. § 1512(c).

      This is undoubtedly a case of the Government overcharging a person for con-

duct that is more specifically proscribed elsewhere. 18 U.S.C. § 1752(a)(2), which Mr.

Grider is charged with violating in Count Three of the indictment, prohibits a person

from “knowingly, and with intent to impede or disrupt the orderly conduct of Govern-

ment business or official functions, engages in disorderly or disruptive conduct in, or

within such proximity to, any restricted building or grounds when, or so that, such

conduct, in fact, impedes or disrupts the orderly conduct of Government business or

official functions.” Additionally, 40 U.S.C. § 5104, which Mr. Grider is charged with

violating in Counts Five through Seven, prohibits violent entry and disorderly con-

duct on Capitol Grounds or within the Capitol Building. These statutes adequately

prohibit the conduct that Mr. Grider allegedly engaged in.

      No court has ever interpreted an “official proceeding” as that term is used in

                                           13
      Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 14 of 15




Section 1512(c) to apply to a legislative or ceremonial function such as the certifica-

tion of the electoral college vote. Let there be no question that the Government is

asking this Court to go well beyond the plain meaning of the term “proceeding,” its

use in the grammatical context of the “official proceeding” definition, the broader stat-

utory context, and the legislative history to allow this prosecution to go forward. Mr.

Grider is confident this Court will follow the law and the plain language of the statute

to limit the Government’s overreach and find that Count Four should be dismissed.

      WHEREFORE, PREMISES CONSIDERED, Mr. Grider respectfully requests

this Honorable Court dismiss Count Four of the Indictment against him.

Date: March 22, 2021                     Respectfully Submitted,

                                         MAYR LAW, P.C.

                                         by: /s/ T. Brent Mayr
                                         T. BRENT MAYR
                                         Texas State Bar Number 24037052
                                         bmayr@mayr-law.com

                                         5300 Memorial Dr., Suite 750
                                         Houston, TX 77007
                                         Telephone: 713-808-9613
                                         Fax: 713-808-9613

                                         ATTORNEY FOR THE DEFENDANT,
                                         CHRISTOPHER RAY GRIDER

                                         Admitted to Appear Pro Hac Vice




                                           14
      Case 1:21-cr-00022-KBJ Document 21-1 Filed 03/22/21 Page 15 of 15




                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this memorandum was sent to Counsel

for the Government, Candice Wong, on March 22, 2021, via CM/ECF and email.

                                      /s/ T. Brent Mayr
                                      T. BRENT MAYR




                                        15
